The fourth paragraph of the charge to the jury, which appellant objected to before it was given in the court below, and which by the first assignment it here attacks as erroneous, was as follows:
"If you believe from the evidence that on or about April 29, 1915, while the defendant's crew was engaged in repairing the road crossing in controversy, they removed some of the planks and ballast, which render said crossing dangerous for a person with a wagon and team, and that when plaintiff approached said crossing he was unable to see from his position on his wagon the condition of the crossing between the rails, and that he asked if he could cross, and that defendant's foreman in charge of said section crew told him that he could cross, and you further believe from the evidence that by the exercise of ordinary care in the prosecution of the work of repairing said crossing the defendant's employés could have left a portion thereof intact or left a comparatively safe way for the use of the public in passing over said crossing while said work was going on, and they failed to do so, and that such failure, if any, was negligence on the part of said employés, or that the foreman was negligent in telling the plaintiff that he could drive across, if lie did, and that such negligence, if any, in either respect was the proximate cause of the plaintiff's injuries, if any, and if you further find from the evidence that the plaintiff did undertake to drive over said crossing, and in doing so his team became frightened and he was injured as alleged in his petition, you will find for the plaintiff and assess his damages according to the rule hereinafter given you."
The objection in the court below was to the part of the instruction "with reference to the plaintiff's team becoming frightened." and the ground of the objection was that "it imposed a greater responsibility on the defendant for the fright of the team than the law does." The contention here is that said part of the instruction was erroneous in that it "failed to restrict the liability of defendant for the fright of the team to the negligence of the defendant." It will be noted that the complaint in the court below was that the instruction contained something it should have omitted, while the complaint here is that it omitted something it should have contained; in other words, the complaint in the trial court was that the instruction was affirmatively erroneous, while the complaint here is that it was negatively so.
If the instruction was only negatively erroneous, in that something it should have contained was omitted from it, appellant should, of course, have directed the attention of the trial court to the omission by requesting a special charge supplying it. Whether the Instruction was so erroneous or not need not be determined, for appellant did not object to it on that ground, and therefore is in the attitude of having waived its right to do so. Articles 1971 and 2061, Vernon's Statutes.
That the instruction was not affirmatively erroneous we think is clear. It did not tell the jury that appellant was liable for consequences to appellee of fright of the horses not caused by its negligence, and there was no testimony tending to show that the fright of the horses was due to *Page 1180 
something appellant was not responsible for. In saying this, we are not to be understood as intimating that it would have been error, had there been such testimony, for the court to have told the jury to find for appellee if they believed a proximate cause of the injury to him was negligence as charged on the part of appellant, notwithstanding they also believed that fright of the horses not caused by appellant's negligence was a concurring cause of such injury. If the record presented such a question, probably it should be answerd to the contrary of appellant's contention. Railway Co. v. Gillenwater, 146 S.W. 590.
The assignment attacking the verdict as excessive must be overruled. Appellee was 45 years old at the time he was injured. He testified to injuries to his back, to one of his kidneys, and to both of his legs, resulting in piles and in suffering and a greatly decreased capacity to labor from the time he was injured to the time of the trial, more than a year afterwards. The jury had a right to believe his testimony as to the nature and consequences to him of the injuries he suffered. If those injuries were as serious as he testified they were, we think the verdict was not excessive. If they were as serious as his physician, Dr. Hanchey, testified they were, certainly it was not excessive, for he testified that appellee, among other things, was suffering from Bright's disease as a consequence of the injuries, and would "not live but a few years at the best, even if he has the best treatment."
The judgment is affirmed.